Title: To James Madison from William Kirkpatrick, 30 November 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


30 November 1803, Málaga. Wrote last on 8 Oct. “with advice of the Yellow Fever having broke out, among the Shipping in this Port, and from thence Communicated to our Suburbs; a few days afterwards, it began to extend its ravages in the City, & has since visited almost every Street, carrying off daily from 60 @ 114 Souls, notwithstanding that an immense number of the Inhabitants have from the beginning of October, taken refuge in the Country, not less it is thought than 40.000.” “The Physicians say, two distinct Contagious disorders prevail, the yellow Fever, imported from the Havana or Vera Cruz, and a species of Putrid Fever, Known in Europe under the denomination of Jail fevers,” reportedly introduced by French troop transports that arrived “in April last” from Marseilles and were admitted to pratique “towards the end of August, with Sick still on board.” Encloses a statement of mortality for October. Hopes the “baneful effects” will cease with the advancing season. No symptoms have appeared “at any of the neighboring Villages.”
“On the 14 Octr. the Port was ordered to be shut, & all Communication cut off with the Shipping.” It was reopened on 17 Oct., and on 21 Oct. all foreign consuls were notified “that such Vessels as had sick on board, or in which any had died of the reigning Sickness, should immediately leave the Port, and proceed to One of the Lazarett’s in Europe, to perform a rigorous Quarantine, This disposition, however, in the Course of Two, or Three days was also revoked.” In early November “an order came from Madrid, that no Vessel should be allowed to load, or leave the Port, which has been rigidly observed.” There are two American ships, the Yorick, Capt. Charles C. Raboteau, “who has put in from Alicante, in distress, to repair, on his way to Boston, and Ship Flora Capt Henry Sayward, who after landing his Cargo here, from Gloucester, wanted to return in ballast to said Port.” Both captains protested the detention at the consular office. When the governor refused to allow their departure, Kirkpatrick argued “that the Embargo laid on Vessels of other nations, could not be binding on the Americans without infringing the existing Treaty, it being positively stipulated in the 7 & 8 Article, that they should not be subject to detentions, or prevented from proceeding on their Voyages.” Received no answer but also asked Pinckney to address Cevallos on the subject. Expects a favorable decision, “as it would be a cruel Case, to detain Vessels that have had no Sick on board, in an infected Place, exposing the Capta⟨ins⟩ & Crews to fall Victims to the Contagion.”
 

   
   RC and enclosure (DNA: RG 59, CD, Malaga, vol. 1). RC 3 pp.; docketed by Wagner as received 26 Mar.; filed at December 1802. For enclosure, see n. 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:502.



   
   Typhus.



   
   Kirkpatrick enclosed “a Statement of the Deaths in Malaga from 30 Oct to 29 Nov 1803” (1 p.), listing the daily death tolls and a total for the period of 2,424. A second copy of the statement adds that the total “till 12 Decr.” was 3,283.



   
   Article 7 of the 1795 Treaty of San Lorenzo forbade the seizure and detention of vessels for military or public purposes and established procedures in cases of seizure for debt. Article 8 stated that vessels in distress were to be allowed to enter local waters for aid and were not to be hindered from departing (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:323–25).


